United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10455
                       USDC No. 4:01-CV-18-A
                     USDC No. 4:96-CR-68-19-A
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STACEY WYNN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Stacey Wynn, federal prisoner # 29140-077, was convicted of

conspiracy to distribute cocaine and cocaine base and other

related counts, and his conviction was affirmed on direct appeal.

Wynn filed a 28 U.S.C. § 2255 motion that was dismissed in the

district court as untimely.   This court, in appeal No. 02-11274,

granted Wynn a certificate of appealability on the issue of

equitable tolling.   While Wynn’s appeal in No. 02-11274 was

pending before this court, he filed a motion under 28 U.S.C.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10455
                                 -2-

§ 1361 in the district court seeking to compel the Government and

its agents to produce a document that pertains to the merits of

his 28 U.S.C. § 2255 motion.    The district court denied Wynn’s 28

U.S.C. § 1361 motion, and he now appeals that denial.

     After Wynn’s 28 U.S.C. § 1361 motion was denied, we affirmed

the district court’s dismissal of his 28 U.S.C. § 2255 motion as

untimely.    United States v. Wynn, No. 02-11274 (5th Cir. June 16,

2004).   We also denied Wynn’s request for rehearing in that case,

and the deadline for filing a certiorari petition has now

expired.    Wynn’s current appeal is thus moot.   See United States

v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999); Rocky v. King,

900 F.2d 864, 867 (5th Cir. 1990).    Hence, we have no

jurisdiction over this appeal.    Lewis v. Continental Bank Corp.,

494 U.S. 472, 477 (1990).

      In lieu of filing an appellee’s brief, the Government has

filed a motion asking this court to dismiss this appeal or,

alternatively, to summarily affirm the district court’s judgment

or grant an extension of time for filing an appellate brief.

     IT IS ORDERED that the Government’s motion to dismiss is

GRANTED, this appeal is DISMISSED, and all other outstanding

motions are DENIED AS MOOT.